CONCURRING OPINION
Evans, Judge:
I concur in the result of my colleague’s opinion but for different reasons than those therein stated. The substantive provisions of the Tariff Act of 1930 applicable to this class of commodity, to wit, paragraph 328 of the Tariff Act of 1930, provide an ad valorem rate of duty for “cylindrical and tubular tanks or vessels, for holding gas, liquids, or other material, whether full or empty.» (Underscoring supplied.) It is therefore manifest, it seems to me, that Congress intended to treat containers of the type described in said paragraph in a different manner from other containers. I agree that these articles, therefore, are to be treated as imported merchandise and as such they are dutiable at an ad valorem rate as articles of merchandise. This, it seems to me, would preclude an appraisal of them as containers of the merchandise because the value defined in section 402 (c) applicable to this olive oil includes the cost of containers, that is the statutory value of the olive oil is made up of the price as there defined, plus the cost of containers. The cylindrical or tubular tanks or vessels involved being articles of merchandise, taxable, and having themselves no containers, their value is likewise defined by section 402 (c), the only difference being that the cost of the containers for such cylindrical tanks or vessels can make up no part of the foreign value thereof.
The fact that cost of containers constitutes part of the value of olive oil imported cannot permit the Government officials to evade the necessity of appraising such cylindrical or tubular tanks or vessels for holding liquids in the manner provided by the statute for imported merchandise.
According to the testimony the importer bought drums of olive oil. Having bought them filled, can it be said they would have the same foreign-market value as new, unfilled drums? Exhibit 1, an affidavit of one of the partners of the exporting firm in Greece, states the foreign-market value of second-hand, once-used olive oil drums in the usual wholesale quantities to be 160 drachmas each. Nowhere has he given the foreign value of newly purchased, just filled drums, and it would seem reasonable that there would be a difference between drums that *857had seen service in shipment and drums that had merely been filled and never shipped.
I therefore can find no basis for determining the value of these new, once filled, but otherwise unused drums, and think the presumption of- correctness attaching to the appraiser’s finding of value has not been overcome.